AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet i

(form modified within District on Sept. 30, 2019)

 

 

USDC SDNY
DOCUMENT

 

#:

z

 

 

Southern District of New York

ELECTRONI
UNITED STATES DISTRICT COWR},. EP

  
  
 

DATE FILED: //3/ (423

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT INA CRIMINAL CASE
¥. }
ELIJAH GRIZZARD ) Case Number: $3 1:18-cr-00655-VSB-4
also known as )
Nate Gauce ) USM Number: 86017-054
} Michaei K. Burke (914) 385-6000
} Defendant’s Attorney
THE DEFENDANT:
vi pleaded guilty to count(s) One
(J pleaded nolo contendere to count(s)
which was accepted by the court.
(J was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1349 Conspiracy to Commit Bank Fraud 8/8/2018
The defendant is sentenced as provided in pages 2 through = 9 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

1 Count(s) —_all open

 

 

| are dismissed on the motion of the United States.

[J is

_, It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

   
 

  

 

A , 1416/2020
Datg.of I iti f Jud, it ~
atg.of Impgsition 0 neem \
fel Zo i
ft ff AN oe ne
Signdpuire of Iudge a

Vernon S. Broderick, U.S.D.J.

 

Name and Title of Fudge

31030

Date?

 
AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 —- imprisonment

Judgment — Page 2 of 9
DEFENDANT: ELNAH GRIZZARD aiso known as Nate Gauce

CASE NUMBER: $3 1:18-cr-00655-VSB-4

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
5 months

Wi The court makes the following recommendations to the Bureau of Prisons:
If possible, the BOP shall designate Defendant in Otisville, Canaan Camp in PA or a facility closest to the NYC metro
area with the lowest security designation consistent with BOP's security assessment for Defendant.

[-] The defendant is remanded to the custody of the United States Marshal.

[(.} The defendant shall surrender to the United States Marshal for this district:

{] at [jam (] pm. on

 

0 § as notified by the United States Marshal.

| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[Mf before2p.m.on 4/10/2020

 

[] as notified by the United States Marshal.

(J as notified by the Probation or Pretrial Services Office,

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 oof

DEFENDANT: ELIJAH GRIZZARD also known as Nate Gauce
CASE NUMBER: $3 1:18-cr-00655-VSB-4

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

2 year of supervised release.
The first 5 months of supervision to include home detention with electronic monitoring. Defendant is restricted to his
residence at all times EXCEPT for employment: education; religious services; medical treatment/appoiniments; attorney

visits; court appearances; court-ordered obligations; or any other verifiable activity approved in advance by the Probation
Office.

MANDATORY CONDITIONS

—

You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

¥1 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, 1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution, (check ifapplicabie)
5. Mf You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
[] You must comply with the requirements of the Sex Offender Registration and Notification Act G4 U.S.C, § 20901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable}

7, E] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 
AO 245B (Rev. 09/19} Judgment in a Criminal Case
Sheet 3A -—- Supervised Release

Judgment—Page 4 of 9

 

DEFENDANT: ELIJAH GRIZZARD also known as Nate Gauce
CASE NUMBER: $3 1:18-cr-00655-VSB-4

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition,

1, You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed,

3, You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so, If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearin, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

Il. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

we

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 

 
AO 245B (Rev. 097E9) — Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 5 of 9

DEFENDANT: ELNAH GRIZZARD also known as Nate Gauce
CASE NUMBER: $3 1:18-cr-00655-VSB-4

SPECIAL CONDITIONS OF SUPERVISION

Defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
communication or data storage devices or media, and effects to a search at any time, with or without a warrant, by any law
enforcement or probation officer with reasonable suspicion concerning violation of a condition of supervised release or
unlawful conduct by the person, and by any probation officer in the lawful discharge of the officer's supervision functions.
Defendant must provide the probation officer with access to any requested financial information.

Defendant must not incur new credit charges or open additional lines of credit without the approval of the probation officer
unless he is in compliance with the installment payment schedule.

Defendant shail participate in a vocational or educational program as directed by the Probation Officer.

Defendant shail be supervised by his district of residence.

 
AO 245B (Rev. 09/19} Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of 9

DEFENDANT: ELIJAH GRIZZARD also known as Nate Gauce
CASE NUMBER; 83 1:18-cr-00655-VSB-4

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100,00 $ 45,166.00 $ 3 $
[) The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18'U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Bank of America, N.A. $45,166.00

** See restitution order

TOTALS $ 0,00 $ 45,166.00

 

Restitution amount ordered pursuant to plea agreement $ 45,166.00

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

¥] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
Wi the interest requirement is waived forthe [] fine 1 restitution.

[} the interest requirement forthe (1 fine £1] restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims o Trafficking ct of 2015, Pub, L. No. 114-22. .

+++ Findings for the total amount of losses are required under Chapters LO9A, 110, IQA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5A — Criminal Monetary Penalties

Judgment—Page 7 f 9

DEFENDANT: ELIJAH GRIZZARD also known as Nate Gauce
CASE NUMBER: 33 1:18-cr-00655-VSB-4

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

Pursuant to 18 U.S.C. § 3663A, restitution in the total amount of $45,166 shall be ordered in this case. Any payments
made should be forwarded to the Clerk of the Court, Southern District of New York, for disbursement to the victim(s).
Restitution, as set forth below, is due and owing to the following victim:

Bank of America, N.A.
Attn: Timothy Whitesitt
M/S WA1-501-33-37
800 Fifth Avenue
Seattle, WA 98104

All payment submissions must include the defendant's name and the docket number to ensure that all payments made are
attributed to Grizzard.

if the defendant is engaged in a BOP non-UNICOR work program, the defendant must pay at least $25 per quarter toward
the criminal financial penalties. However, if the defendant participates in the BOP's UNICOR program as a grade 1 through
4, the defendant must pay 50% of their monthly UNICOR earnings toward the criminal financial penaities, consistent with
BOP regulations at 28 C.F.R. §545.11.

The restitution shall be paid in monthly instaliments of 15% of gross monthly income over a period of supervision to
commence 30 days after the date of the judgment or the release from custody if imprisonment is imposed.

The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or residence
address that occurs while any portion of the restitution remains unpaid.

The factors in 18 USC 3664 (f)(2) were considered in formulating the payment schedule.

 

 

 
AO 245B (Rev. 09/19) = Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

Judgment — Page 8 of 9

DEFENDANT: ELIJAH GRIZZARD also known as Nate Gauce
CASE NUMBER: S83 1:18-cr-00655-VSB-4

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

|] Lump sum payment of $ 100.00 due immediately, balance due

[] not later than ,or
(] inaccordance with [? C, [2 D, (] E,or L] F below; or

[) Payment to begin immediately (may be combined with (CIC, [3 D, or (JF below); or
[J] Paymentinequal == (e.g, weekly, monthly, quarterly) installments of $ over a period of

(e.g. months or years), to commence fe.g., 30 or 60 days) after the date of this judgment; or
E] Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of

(2.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

(1 Payment during the term of supervised release will commence within (e.g. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

¥1 Special instructions regarding the payment of criminal monetary penalties:

SEE ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES IN RESTITUTION ORDER

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Joint and Several

Case Number : :
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number} Total Amount Amount if appropriate

18-cr-655 Sean Leyden
18-cr-655 Jamel Smith

The defendant shali pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shali forfeit the defendant’s interest in the following property te the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution prepa (3) restitution interest, (4) AVAA assessment,

(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment,

penalties, and (16) costs, including cost of

prosecution and court costs.

 

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6A — Schedule of Payments

Judgment—Page 9 of 9
DEFENDANT: ELIJAH GRIZZARD also known as Nate Gauce
CASE NUMBER: 33 1:18-cr-00655-VSB-4

ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

 

18-cr-655 Jaheed Thompson

48-cr-655 Messiah Ortiz

 
